Case 5:20-cv-00021-SHK Document 21 Filed 12/14/20 Page 1 of 1 Page ID #:1611




 1
 2
                                          JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    R.F.,                                         Case No. 5:20-cv-00021-SHK
12                                    Plaintiff,
13                          v.
                                                    JUDGMENT
14    ANDREW SAUL, Commissioner of
      Social Security,
15
                                      Defendant.
16
17
18            It is the judgment of this Court that the Social Security Commissioner’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
     DATED: 12/14 /2020                ________________________________
23                                     HONORABLE SHASHI H. KEWALRAMANI
24                                     United States Magistrate Judge
25
26
27
28
